DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021 was f considered by the examiner.

Specification
Any and all specification corrections required in the parent application, 17/382,442, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.


Drawings
Any and all drawing corrections required in the parent application, 17/382,442, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 1, and 3-4 must be shown or the feature(s) canceled from the claim(s).  See 35 USC § 112(a) below for an explanation as to why the limitations of claim 1 are not shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1,
Claim 1 contains new matter. The new matter is: “the bottom S/D positioned between the semiconductor fins and the substrate”. This is new matter because Applicant does not have support for this limitation. As can be seen in at least figures 1 and 15… the bottom S/D (108) is not positioned between the semiconductor fins (102) and the substrate (104). If the bottom S/D (108) was positioned between the semiconductor fins (102) and the substrate (104) then the semiconductor fins (102) would not be touching the substrate (104). Thus, claim 1 is considered new matter of which Applicant does not have support or possession of .
Regarding claims 2-7,
Claims 2-7 are rejected because of their dependency on claim 1.
Regarding claim 3,
 Claim 3 contains new matter. The new matter is “wherein the first liner the second region is positioned directly on a top surface of the bottom S/D, on a first sidewall of the first semiconductor fin, and on a second sidewall of the second semiconductor fin”. This is considered new matter because based upon the description in claim 1 of the first liner in the second region, and based upon the disclosure shown in figure 15, the second region of the first liner (202 above 110), is not directly on a top surface of the bottom S/D. Rather, it is directly on a top surface of the STI 110. Thus, claim 3 contains new matter, of which Applicant is not is possession of.
Regarding claim 4,
Claim 4 is rejected for the same reasons as claim 3.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5,
Claim 5 is indefinite because it is unclear, based upon claim 1 and how claim 5 is written, what areas are the first region, and what areas are the second region, and what Applicant considers to be their first liner. 
At this point Examiner does not understand the structure being claimed in relation to Applicant’s figures and disclosure. In order to clarify the limitations of claim 1, and 5, Examiner requires Applicant to submit an annotated drawing of figure 15 showing the elements which make up claims 1 and 5. 
If the first region is not directly adjacent to the isolation region as claimed in claim 1 then Cheng in claim 4 would teach the first region of the first line would be not around 190 but rather on the left and right of it between two fins 121 or on the extreme left and right. However, taking this interpretation of claim 4, would leave claim 5 as indefinite also. This is because how could the first line also be in direct contact with the isolation region. 
Therefore, claim 5 is indefinite as the structure being claimed is unclear to Examiner. Applicant must file an annotated drawing pointing out the limitations of claim 1 and 5.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 10,056,289 B1) (“Cheng”), in view of Bi et al. (US 2018/0226491 A1) (“Bi”).
Regarding claim 1, Cheng teaches at least in figure 16:
a first semiconductor fin (121 on left) and a second semiconductor fin (121 on right) on a substrate (110); 
a bottom source or drain (S/D) (115) on a surface of the substrate (110), 
the bottom S/D positioned (115) between the semiconductor fins (121s) and the substrate (110); 
an isolation region (region around 190) in the substrate (110); 
a gate (230) over a channel region of the first semiconductor fin and a channel region of the second semiconductor fin (the channel region is a middle part of the the fins 121s between the bottom S/D (115) and the top S/D (131); and 
a dual liner bottom spacer (210 and the bottom layer of the multi-layer 220) between the bottom S/D (115) and the gate (230), 
the dual liner bottom spacer (210 and the bottom layer of the multi-layer 220)  comprising a first liner (210) and a second liner (bottom layer of the multi-layer 220), 

Cheng does not teach the shape of the first liner. Thus, Cheng does not teach:
the first liner comprising a stepped shaped in a first region directly adjacent to the isolation region and 
a convex shape in a second region between the first semiconductor fin and the second semiconductor fin.

Bi teaches at least in figure 26, and Examiner figure 1:

    PNG
    media_image1.png
    368
    618
    media_image1.png
    Greyscale

the first liner (181) comprising a stepped shaped in a first region (A) directly adjacent to the isolation region (B) and 
a convex shape (shape of 181 in B) in a second region between the first semiconductor fin and the second semiconductor fin (where 181 in B is located).
It would have been obvious to one of ordinary skill in the art to modify the size, proportions, and/or shape of the first liner of Cheng as the claimed first liner does not perform its function (isolation) differently from the prior art device. The shape of the insulation layer does not effect its function in the larger device. Therefore, the shape of the first liner is an obvious modification that one of oridary skill in the art would have found obvious absent persuasive evidence otherwise. MPEP 2144.04(IV)(A) and/or (B).
Regarding claim 2, Cheng teaches at least in figure 16:
wherein the first liner (210) comprises a nitride (col. 7 at lines 65-67)  the second liner (bottom layer of the multi-layer 220) comprises a nitride liner or oxide (col. 8 at lines 9-14).
However, it would have been obvious to one of ordinary skill in the art that the first liner could have been an oxide layer. This is because the use of nitrides (i.e. SiN), and the use of oxides (SiOx) are obvious variants in the semiconductor arts. One of ordinary skill in the art would have readily understood that if a reference stated nitride that they could instead use an oxide and vice-versa. This is because both materials are used for the same purpose of being insulating layers, and both are common and conventionally used materials in semiconductors for this purpose. They are interchangeable.
Regarding claims 3-4, 
Examiner note: If the first region is not directly adjacent to the isolation region as claimed in claim 1 then Cheng would teach the first region of the first line would be not around 190 but rather on the left and right of it between two fins 121 or on the extreme left and right. 
If this were the case then…
wherein the first liner (Cheng 210) in the second region (Cheng 210 attached to 190 and attached to 115) is positioned directly on a top surface of the bottom S/D (115), on a first sidewall of the first semiconductor fin (210), and on a second sidewall of the second semiconductor fin (210).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822